DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Circuit Device, Electronic Apparatus, and Mobile Body for Generating Latency Compensated Display” or a title more indicative of the claimed subject matter.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
Claim 2, line 4 – “…input to the interface…” should read “…input into the interface…”
Claim 9, lines 6-7 – “…input to the interface…” should read “…input into the interface…”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
Parameter computation unit in claims 1-7 and 9
Storage unit in claims 6 and 7
The parameter computation unit is tied to the structure of a controller disclosed at least in paragraph [0059] of the originally filed specification. The storage unit is tied to the structure of a semiconductor memory disclosed at least in paragraph [0061] of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/137732 and App. 17/137780
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/137780 in view of Cashen (US 2017/0169612 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Application 17/137780 to use the kinematics data and tracking features of Cashen to provide the user with a system that allows for correction processing to provide alignment for augmented reality via a HUD allowing for an overlay and graphic image substantially free of distortion for an operator thus improving safety. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 17/137732
Application 17/137780
Claim 1
Claim 1 + Cashen
Claim 2
Claim 2 
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 1 + Cashen
Claim 10
Claim 1 + Cashen
Claim 11
Claim 1 + Cashen





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 1, the limitation recites “the real space” in lines 2-3, in which no previous instance of “a real space” has been previously disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the position” in lines 18, in which no previous instance of “a position” has been previously disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2-11, these claims depend from a rejected base claim, and thus there is insufficient antecedent basis for the limitations in these claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cashen (US 2017/0169612 A1, hereinafter referenced “Cashen”)

In regards to claim 1. Cashen discloses a circuit device (Cashen, Fig.1; Reference illustrates AR system 100 containing graphics processing unit 300) that performs display control of a head up display (Cashen, paragraph [0063]; Reference discloses display unit 400 that may be a heads up display (HUD)) that displays, in a display region, a virtual object corresponding to a real object in the real space (Cashen, paragraph [0046]; reference discloses Referring generally now to FIGS. 1 and 2, the named units may collectively perform the following general steps of an AR system 100: sensing the environment 104 for real-world targets 106; registering the sensed real-world target 106; rendering a graphic output; and displaying the graphic output as a graphic image (i.e. virtual object) overlaying its real-world target 106 (i.e. real object in real space)), the circuit device comprising: 
-an interface to which tracking information that is at least one of first tracking information of a mobile body in which the head up display is mounted (Cashen, paragraph [0125]; Reference discloses an IMU may sense a vehicle's translational and rotational movements using known IMU sensing elements, such as triple axes accelerometers, gyroscopes, and magnetometers. In this manner, the vehicle's orientation may be sensed and captured such that it may be input into the graphics processor 501. IMU is interface for data tracking information of vehicle (i.e. mobile body) sent to graphics processor), 
-second tracking information of a viewer of the head up display (Cashen, paragraph [0125]; Reference discloses referring again to FIG. 19, to track eye position 670, a tracking camera 204 (not shown in FIG. 19) or like sensor may sense and identify the eye position of an operator (i.e. second tracking information of a viewer of the head up display)), 
-and third tracking information of the real object (Cashen, paragraph [0114]; Reference discloses the kinematics inputs 690 may be sensed by a number of sensory units, including speed sensors, steering wheel angle sensors, GPS, etc. Kinematics inputs 690 that may be tracked include a vehicle's speed and direction (i.e., the vehicle's velocity), a target's speed and direction (i.e., the target's velocity), and with this information, a relative velocity may be calculated. Accordingly, where the following inputs are known: a target's initial position, the relative velocity between a vehicle 110 and a target 106, and the latency 700 of the system; a target's position relative to the vehicle 110 may be predicted at a future predetermined time. The kinematics info used to track the target’s position interpreted as third tracking info of the real object), 
-and a rendering image including the virtual object are input (Cashen, paragraph [0055]; Reference discloses in the point-to-point system, the steps of Sense and Register may take place in the sensing unit 200, and the steps of Render and Display may take place in display unit 400 (where the graphics unit 300 and alignment system 500 are integral to the display unit 400). Render and display step renders image including virtual object or graphic output further disclosed in [0056]); 
-a parameter computation unit (Cashen, Fig. 2; Graphics processor 501) configured to compute a latency compensation parameter for compensating a latency including a rendering processing latency of the rendering image based on the tracking information (Cashen, paragraph [0109]-[0110]; Reference at [0109] discloses to correct for the named errors, the kinematics and latency inputs 690, 700 may be used to make predictive corrections as to where a target 106 might be in relation to a reference point (e.g., a vehicle's FCM 202) at a predetermined time in the future. Paragraph [0110] discloses latency inputs 700 may be forwarded to the alignment system 500 as time inputs. Tracking the system latency 700 of an AR system 100 at each stage of the process may be of importance, as each task may take a certain period of time to perform. Alignment system 500 may correct for system latency 700 at different stages, including while generating a graphic in the graphics processor 501. The graphics processor 501 correcting the graphics based on latency 700 derived from the AR system 100 processing inputs interpreted as computing a latency compensation parameter for compensating a latency including a rendering processing latency of the rendering image based on the tracking information); 
-and a warp processing unit (Cashen, paragraphs [0139]; Reference discloses warping processor) configured to generate a display image to be displayed in the display region by performing warp processing in which coordinate transformation is performed on the rendering image according to a curve of the display region (Cashen, paragraph [0144] and [0153]; Reference at [0144] discloses once these dynamic error factor inputs 652 are received, the appropriate warp maps may be selected and used to correct for image distortion caused by these dynamic error factors 650. The selected curved mirror position warp map, the selected eye position warp map, and the selected latency warp map may be combined into one dynamic error factor warp map. Paragraph [0153] discloses In FIG. 27, an image screen 408 is shown. Here, the coordinates of the origin of the master image (x,y,z)M correspond with pixel position (Px,Py) of the image screen 408. To reverse the distortion, the static error factor warp map will instruct the warping processor 502 to dynamically move the pixels (Px,Py) to a position (Px′, Py′). The pixel position (Px′, Py′) is shown two counts to the right and one count downward from the pixel position (Px,Py). This effectively will place the projected virtual image at the correct location on the virtual display plane 422 and will correct for the distortion caused by a plurality of static error factors 610. The projecting of the corrected display image based on the warp map and pixel coordinate  transforming by the warp processor is interpreted as generating a display image to be displayed in the display region by performing warp processing in which coordinate transformation is performed on the rendering image according to a curve of the display region), 
-wherein the warp processing unit performs, in the warp processing, latency compensation processing for compensating the position of the virtual object in the display region based on the latency compensation parameter (Cashen, paragraphs [0144]-[0145]; Reference at [0144] discloses The graphics processor 501 may also send other communications to the warping processor 502, such as target indication data, the target's alert status, graphics generation latency 700, vehicle orientation 680, and vehicle kinematics 690, as well as other information not relevant to alignment. The warping processor 502 is shown configured to receive Input Data and Design Data inputs. Input Data may include inputs for dynamic error factors 650, including curved mirror position 660, eye position 670, vehicle orientation 680, vehicle kinematics 690, and latency 700. Once these dynamic error factor inputs 652 are received, the appropriate warp maps may be selected and used to correct for image distortion caused by these dynamic error factors 650. Correcting the image distortion based on warp processing and latency of the graphics generation system for displaying the virtual graphics is interpreted as the warp processing unit performs, in the warp processing, latency compensation processing for compensating the position of the virtual object in the display region based on the latency compensation parameter).  

In regards to claim 2. Cashen discloses the circuit device according to claim 1.
Cashen further discloses
-wherein the rendering image generated based on the tracking information at a first timing and the tracking information at the first timing are47 input to the interface, and the parameter computation unit computes the latency compensation parameter based on the tracking information at a second timing that is after the first timing and before a display timing of the display image, and the tracking information at the first timing (Cashen, paragraph [0109]-[0110]; Reference at paragraph [0110] discloses system latency 700 may generally be expressed as the period of time it takes an AR system 100 to complete the Sense→Register→Render→Display process. Hence, latency inputs 700 may be forwarded to the alignment system 500 as time inputs. Tracking the system latency 700 of an AR system 100 at each stage of the process may be of importance, as each task may take a certain period of time to perform. Alignment system 500 may correct for system latency 700 at different stages, including while generating a graphic in the graphics processor 501, and then the warping processor 502 may further account for image deflection caused by system latency during the graphics generation stage, as noted above. Thus generating the graphic image based on tracking of latency expressed as a period of time for each task in the AR system 100 processing is interpreted as the rendering image generated based on the tracking information at a first timing and the tracking information at the first timing are input to the interface, and the parameter computation unit computes the latency compensation parameter based on the tracking information at a second timing that is after the first timing and before a display timing of the display image, and the tracking information at the first timing).  

In regards to claim 3. Cashen discloses the circuit device according to claim 1. 
Cashen further discloses
-wherein the parameter computation unit outputs a corrected warp parameter obtained by correcting a warp parameter of the coordinate transformation according to the curve of the display region, based on the latency compensation parameter, and the warp processing unit performs the latency compensation processing by performing the warp processing using the corrected warp parameter (Cashen, paragraph [0144]; Reference discloses the warping processor 502 is shown configured to receive Input Data and Design Data inputs. Input Data may include inputs for dynamic error factors 650, including curved mirror position 660, eye position 670, vehicle orientation 680, vehicle kinematics 690, and latency 700. Once these dynamic error factor inputs 652 are received, the appropriate warp maps may be selected and used to correct for image distortion caused by these dynamic error factors 650. The selected curved mirror position warp map, the selected eye position warp map, and the selected latency warp map may be combined into one dynamic error factor warp map. Aside from the dynamic error factor inputs 652, other Input Data may include calibration data that includes a plurality of warp maps that may account for the static error factor inputs 612. Calibration data can also be used to correct for dynamic error factor inputs 652 as well. If the windshield surface, mounting, and display unit optical variation are calibrated or predicted at a component level for each static error factor 610, then each static error factor 610 may have a corresponding warp map; meaning, there may be a windshield surface variation warp map, a mounting variation warp map, and a display unit optical variation warp map. The calibration using multiple warp maps based on each static error factor such as windshield surface and the system latency 700 for correcting the image distortion interpreted as outputting a corrected warp parameter obtained by correcting a warp parameter of the coordinate transformation according to the curve of the display region, based on the latency compensation parameter, and the warp processing unit performs the latency compensation processing by performing the warp processing using the corrected warp parameter).  

In regards to claim 4. Cashen discloses the circuit device according to claim 3.
Cashen further discloses
-wherein the tracking information is information indicating a displacement including at least one of a first axis displacement and a second axis displacement that are perpendicular to a running direction of the mobile body, and the parameter computation unit outputs the corrected warp parameter obtained by correcting a position error of the virtual object incurred by the displacement (Cashen, Fig. 19 and paragraph [0105], [0107], and [0144]; Reference at [0105] discloses vehicles 110, like any rigid body, may have their motion described in terms of Degrees of Freedom (DOF). That is, assuming a Cartesian coordinate system having three mutually perpendicular unit vectors (i.e., a vertical Y axis, a lateral X axis, and a fore/aft Z axis) as a reference frame, a vehicle 110 may have six DOF. The six DOF include rotational motion about the three axes (three DOF) and translational motion (three DOF) along the three axes. Paragraph [0107] discloses as a vehicle 110 may have six DOF, and sometimes fewer than six DOF, the orientation of the vehicle 110 may change continuously, and accordingly, it may cause image misalignment and distortion. To account for the image misalignment and distortion, the alignment system 500 may consider the vehicle orientation 680 (i.e. tracking information regarding first second axis displacement perpendicular to running direction of vehicle). Paragraph [0144] discloses referring still to FIG. 19, the graphics processor 501 is shown sending the graphic output to the warping processor 502 via a video stream. The graphics processor 501 may also send other communications to the warping processor 502, such as target indication data, the target's alert status, graphics generation latency 700, vehicle orientation 680, and vehicle kinematics 690…Once these dynamic error factor inputs 652 are received, the appropriate warp maps may be selected and used to correct for image distortion caused by these dynamic error factors 650. (i.e. outputting the corrected warp parameter obtained by correcting a position error of the virtual object incurred by the displacement)).  

In regards to claim 5. Cashen discloses the circuit device according to claim 3.
Cashen further discloses
-wherein when, out of a first axis displacement and a second axis displacement that are perpendicular to a running direction of the mobile body, the displacement in an up-down direction of the mobile body is the second axis displacement, the tracking information is Cashen, Fig. 19 and paragraph [0098], [0102], and [0144]; Reference at [0098] discloses Eye position 670 is one of the dynamic error factors 650 that may be considered by alignment system 500. Like curved mirror position 660 change, a change in eye position 670 creates errors in two ways: (1) eye position change causes misalignment of projected virtual images with respect to their intended real-world targets, and (2) a change in eye position may change the optical systems of the AR system, causing distortion. Paragraph [0102] discloses FIG. 16 displays an exemplary depiction of misalignment and distortion caused by a driver's lateral X and vertical Y eye and/or head movement. Paragraph [0144] discloses referring still to FIG. 19, the graphics processor 501 is shown sending the graphic output to the warping processor 502 via a video stream. The graphics processor 501 may also send other communications to the warping processor 502, such as target indication data, the target's alert status, graphics generation latency 700, vehicle orientation 680, and vehicle kinematics 690…Once these dynamic error factor inputs 652 are received, the appropriate warp maps may be selected and used to correct for image distortion caused by these dynamic error factors 650. (i.e. outputting the corrected warp parameter obtained by correcting a position error of the virtual object incurred by the displacement))  

In regards to claim 6. Cashen discloses the circuit device according to claim 3. 

-further comprising: a storage unit that stores a table in which a coordinate in the display image is associated with a movement amount indicating the movement destination coordinate, as a warp parameter (Cashen, paragraph [0143]; Reference at [0143] discloses warp maps may be stored in a memory unit…the warping processor 502 may include instructions to retrieve the correct warp map from the graphic unit's memory, and the distortion may be corrected for by a predistortion technique. Paragraph [0153] discloses In FIG. 27, an image screen 408 is shown. Here, the coordinates of the origin of the master image (x,y,z)M correspond with pixel position (Px,Py) of the image screen 408. To reverse the distortion, the static error factor warp map will instruct the warping processor 502 to dynamically move the pixels (Px,Py) to a position (Px′, Py′) (i.e. coordinate in the display image is associated with a movement amount indicating the movement destination coordinate)), wherein the parameter computation unit shifts the movement amount in the table based on the latency compensation parameter, and outputs the table in which the movement amount has been shifted as the corrected warp parameter (Cashen, paragraphs [0168] and [0178]; Reference at [0168] discloses With reference to FIG. 36, the calibrated warp maps 900 for the center driver eye position 676 of each eye box 674 may be combined with predicted warp maps 800, and from there, a distortion delta may be calculated…the calibrated warp map 900 for the center driver eye position 676 instructs that an image should be moved two units to the right and one unit down to correct for distortion. Accordingly, there is a distortion delta of one lateral unit to the right. This distortion delta may be used to globally shift each predicted warp map 800 within that eye box 674 (i.e. the parameter computation unit shifts the movement amount in the table based on the latency compensation parameter). Paragraph [0178] discloses FIG. 29 shows how the dynamic error factor distortions may be combined into one dynamic error factor distortion offset such that only a single dynamic error factor warp map need be used to correct for the image distortion and deflection. Based on the dynamic error factor warp map, a pixel input (Px,Py) may be dynamically moved to output pixels (Px′, Py′), which may be considered the final graphic output to be projected by a display unit (i.e. outputs the table in which the movement amount has been shifted as the corrected warp parameter)). 

In regards to claim 7. Cashen discloses the circuit device according to claim 3.
Cashen further discloses
-further comprising: a storage unit that stores a parameter of a transformation formula for transforming a coordinate in the display image to the movement destination 49 coordinate, as a warp parameter, wherein the parameter computation unit shifts the movement destination coordinate based on the latency compensation parameter, and outputs the parameter of the transformation formula for obtaining the shifted movement destination coordinate, as the corrected warp parameter (Cashen, paragraphs [0096], [0168], and [0178]; Reference at [0096] discloses formulas for mirror and windshield parameters subsequently used for determining dynamic error factors. Paragraph [0153] discloses in FIG. 27, an image screen 408 is shown. Here, the coordinates of the origin of the master image (x,y,z)M correspond with pixel position (Px,Py) of the image screen 408. To reverse the distortion, the static error factor warp map will instruct the warping processor 502 to dynamically move the pixels (Px,Py) to a position (Px′, Py′) (i.e. coordinate transformation) indicating the movement destination coordinate)). Reference at [0168] discloses with reference to FIG. 36, the calibrated warp maps 900 for the center driver eye position 676 of each eye box 674 may be combined with predicted warp maps 800, and from there, a distortion delta may be calculated…the calibrated warp map 900 for the center driver eye position 676 instructs that an image should be moved two units to the right and one unit down to correct for distortion. Accordingly, there is a distortion delta of one lateral unit to the right. This distortion delta may be used to globally shift each predicted warp map 800 within that eye box 674 (i.e. the parameter computation unit shifts the movement amount in the table based on the latency compensation parameter).  

In regards to claim 8. Cashen discloses the circuit device according to claim 1.
Cashen further discloses
-wherein the warp processing unit performs, in the warp processing, the latency compensation processing in which at least one of rotation and scale of the virtual object in the display region is compensated based on the latency compensation parameter (Cashen, paragraph [0138]; Reference discloses the transform engine receives the target position coordinates (x, y, z), and also receives a plurality of dynamic error factor inputs 652 (e.g., curved mirror position 660, eye position 670, vehicle orientation 680, kinematics 690, and latency 700), which may be applied in real time by the transform engine to render a properly aligned virtual graphic... The (z) coordinate may be used to determine the fore/aft position of the intersection point on the virtual display plane 422, and may be used as an input by the graphics generation processor to determine the scale of a projected image. The pixel coordinates (Px,Py) are then sent to a graphics generation processor, where a graphic output is produced based on the pixel position coordinates (Px,Py). The graphic output is then sent to the warping processor) 

In regards to claim 9. Cashen discloses the circuit device according to claim 1.
Cashen further discloses
-wherein tracking information for rendering generated by tracking processing based on an output signal of a sensor for rendering, the rendering image generated based on the tracking information for rendering, and tracking information for latency compensation that is an output signal of a sensor for latency compensation that is different from the sensor for rendering are input to the interface, and the parameter computation unit computes the latency compensation parameter based on the tracking information for rendering and the tracking information for latency compensation (Cashen, paragraph [0125]; Reference discloses Referring again to FIG. 19, to track eye position 670, a tracking camera 204 (not shown in FIG. 19) or like sensor may sense and identify the eye position of an operator. The eye position may be input into the graphics processor 501 as 3D coordinates (x, y, z), for example. Data from the vehicle's orientation 680 may also be input into the graphics processor 501. An IMU may sense a vehicle's translational and rotational movements using known IMU sensing elements, such as triple axes accelerometers, gyroscopes, and magnetometers. In this manner, the vehicle's orientation may be sensed and captured such that it may be input into the graphics processor 501. Speed sensors, steering angle sensors, and/or GPS may be used to capture a vehicle's kinematics 690 such that the graphics processor 501 may receive a vehicle kinematics input 690. Fig. 19 illustrates various tracking inputs placed into the graphics processor and warping processor for providing the correction information or latency compensation).  

In regards to claim 10. Cashen discloses an electronic apparatus.
Cashen further discloses
-comprising the circuit device according to claim 1 (Cashen, Fig.1; Reference illustrates AR system 100 containing graphics processing unit 300).  


In regards to claim 11. Cashen discloses a mobile body.
Cashen further discloses
-comprising the circuit device according to claim 1 (Cashen, paragraph [0045]; Reference discloses turning now to the drawings, FIG. 1 depicts an exemplary AR system 100 for use in a vehicle 110, such as an automobile. An AR system 100 may comprise: a sensing unit 200, a graphics unit 300, and a display unit 400).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619